Mr. President, in choosing you to preside over the forty-first session of the United Nations General Assembly, this Organization took a very wise decision, on which we should all congratulate ourselves; for we shall be able to draw on the extensive resources of your political skill and diplomatic experience and on the guiding presence of someone deeply interested in and committed to the fate of the international community.
Panama extends a warm welcome to the peoples and Governments represented here and hopes that in the not too distant future we shall be joined by the remaining nations of the world as full-fledged Members, so that one of the main purposes of this Organization can be fulfilled.
I am pleased to express the heartfelt gratitude of Panama for the dedication and perseverance of the Secretary-General, Mr. Javier Perez de Cuellar, and for the wisdom, vision, skill and tact which have characterized his constant efforts to restore peace wherever it has been shattered or threatened and to preserve it where, fortunately, it prevails. The recent advances in the cause of peace are
largely the result of his extraordinary dedication, and the praise and thanks which will be extended to him at this session will be well deserved.
In particular, in so far as Panama is concerned, we are grateful for the exceptional promptness, the receptive attitude and the painstaking attention with which he has listened to us in regard both to problems of Panama specifically and to those relating to our peace efforts through the Contadora Group.
My Government's foreign policy is based on a tradition of struggle against colonialism and discrimination in all its forms and manifestations; against the use of force as an instrument of submission or subjugation; against intervention in the internal affairs of States and for the defense of the principle of equality among peoples; for inherent respect for human rights; for the principle of the peaceful settlement of disputes; for the equitable distribution of the benefits of mankind's scientific, technical and cultural progress; but, above all, for the right of States to have their territorial integrity respected and the right of all peoples to enjoy political independence and to forge their own destinies, without interference of any kind - especially foreign pressures.
For those fundamental reasons, I wish to place it on record in this Assembly that Panama rejects and condemns the violent armed invasion of Afghanistan and supports the demands of the Afghan people that Soviet armed forces be withdrawn from their territory. It also repudiates the state of permanent, aggression suffered by the front-line countries and the situation of the Namibian people, for they constitute flagrant violations of international law which deserve the unanimous condemnation of other nations and threaten the ideals which inspired the creation of this Organization. Furthermore, they force us to see with threatening clarity that our efforts will be useless, in the face of the arrogance of the racist minority, if we impose only moral sanctions. I should also like to express Panama's regret at the obstinacy with which the Pretoria Government still clings to mankind's most shameful practices. The majority wishes of the South African people have long since shown that apartheid as a formula for human coexistence has had its day. Unfortunately, obscurantism and intolerance continue to prevail over the tireless efforts of the civilized world, which is filled with horror and consternation at the crimes committed daily in that territory.
At the very heart of our most hard-won struggles is our respect for the principle of equality among all men, and we therefore wish to see established in South Africa as soon as possible an egalitarian system reflecting the wishes of the majority of that people and a democratically elected government that will fully rectify the odious practices we insistently deplore and condemn.
Furthermore, and on the basis of the same considerations, Panama supports Madagascar in its claim to the Malagasy Islands; the Comoros in their authentic right to incorporate the Island of Mayotte under their jurisdiction; Bolivia in its long-standing aspiration to gain access to the sea and thereby contribute to its development; Spain in achieving a negotiated settlement to the problem of Gibraltar and Cyprus in its well-justified desire to win universal recognition for its independence and freedom. Panama also advocates the withdrawal of Vietnamese forces from Kampuchea and the holding of free elections in that country under strict international supervision.
In a great spirit of conciliation, Panama will support any effort to put an end to the tensions and acts of violence between Arabs and Israelis. The State of Israel was created by a resolution of this Organization, and Panama strongly supports that decision, that country's existence and its participation in the community of nations. It also supports any effort to secure an end to the prolonged state of war between Iran and Iraq and demands from their Governments absolute respect for vessels flying the Panamanian flag, some of which have been the victims of unjustified attack in open violation of international agreements. Panama supports any attempt to secure the conclusion of agreements to put an end to the fratricidal struggle of the Lebanese people and any action to ensure the peaceful unification of the Korean people, which must be achieved through direct dialog between the two parties. We hope that that will take place soon and that the Republic of Korea and the People's Democratic Republic of Korea will become full
members of the United Nations, so that the two parts of the Korean peninsula are represented in the Organization.
Similarly, Panama welcomes any efforts to secure the holding of negotiations between the Government of the Republic of Argentina and the Government of Her Brittanic Majesty with a view to eliminating all vestiges of colonialism from the Malvinas Islands.
Furthermore, the destructive capacity of the nuclear weapons deployed or stockpiled by the super-Powers is such that a mere mention of their equivalent in dynamite per human being is a telling indication of the absurd course mankind has thus far pursued.
The Heads of State or Government of Argentina, Greece, India, Mexico, Sweden and Tanzania, in offering their assistance in securing agreements among the nuclear weapon countries, have taken an initiative which all peoples of the world have welcomed. Their declarations and the conclusions they reached last month in Mexico are a faithful reflection of our position and our hopes.
In recent months we have followed with the closest attention and the keenest interest the public statements and proposals made by the Union of Soviet Socialist Republics and the United States of America, because those statements rekindle the hope that those countries will make definite progress towards reaching fundamental agreements that will dispel the threat of a nuclear holocaust which has hung over us for the past four decades.
There can be no doubt that any concrete step towards the prohibition of nuclear weapons and their stockpiling, and any measure to prevent the arms race from extending and becoming widespread on earth, would be cause for universal rejoicing. We can never allow the day to come when a human being will raise his eyes to heaven, searching for a reply to the eternal questions, only to see the terrible silhouette of his imminent destruction.
I wish to place on record our position concerning two terrible evils of our day that warrant the most stringent action and the most constant vigilance on the part of all Governments: terrorism and drugs.
The Organization must strongly condemn terrorism in all its forms and wherever its appalling ramifications have spread, for no human conscience can condone the sacrifice of innocent lives for the sake of alleged tactics of militancy or persuasion, no matter who the authors of such unpardonable crimes may be or who instigated or encouraged their perpetration.
The same attitude must also be taken to the problem of the trafficking in and use of narcotic drugs, the proliferation of which has reached appalling levels in many countries. We have an immediate obligation to root out this infamous tumor from our contemporary human society, for it corrupts and erodes the most elementary principles of conduct assumed to be indispensable to the life of peoples.
Faced with this permanent attack on the very essence of mankind's best aspirations and the fruits of his social and cultural progress, we must act in unison, indefatigably and conscientiously, to put an end to the production and distribution of narcotic drugs and to combat their traffic. To that end, we must apply the same degree of vigilance, the same interest and the same zeal, both internationally and locally, without ever falling into the futile trap of singling out and condemning the corruption in our neighbor's camp while closing our eyes to what is going on in our own back yard.
The drug problem must strengthen the unity of men and hence the unity of nations, for when we all understand that the value of human life transcends any other consideration, we will be able to set up a common front that will save mankind from this scourge.
We acknowledge and applaud the efforts of other States to this end. Panama has not been spared this plague and, as a contribution to the common cause, our
country will in the next few days be issuing a new legal instrument which, approaching the drug problem as an international problem, will permit total co-operation among States in suppressing drug offenses, allow for the confiscation of goods on a reciprocal basis among nations, speed up the extradition procedures for persons detained in such cases and penalize such offenses with stiffer penalties in order to deal with this latest calamity looming over our younger generation.
For those Governments currently grappling with the dilemma of meeting their countries' international financial commitments, it is appalling to make a comparison between the amount of the external debt of the least-advantaged countries and the volume of the military budgets of the major Powers.
On the one hand, we feel the aspirations of our peoples to live in greater dignity and, on the other, we see quite simply the ever-growing capacity for death and destruction. On one side, we see vast sectors of mankind living in the most dire poverty and, on the other, we see the appalling and ever-more sophisticated machinery of death and destruction being constantly refined.
Although the developing countries welcome the possibility of agreements by the powerful nations in the areas of the economy and peace, they resent the way in which the limited possibilities for the progress and well-being of the weak are overlooked. This equation prompts Panama to support all efforts which contribute to the strengthening of peace and security, especially at the regional level, while
at the same time urging that part of the resources available be used preferably for
programs of economic development and social progress, which are urgently needed.
The first concern I wish to mention in turning to the current problems of the world economy is the stifling situation which foreign debt obligations have created in the developing countries, a situation which prevents them from meeting social needs and ensuring adequate economic growth. This situation must make creditor countries, which have a great interest in the preservation of peace, freedom and, above all, democracy, realize that poverty and backwardness hold the seeds of social unrest, which pushes peoples to agitation and violence in the search for other political solutions which seem likely to improve their precarious living conditions.
The innumerable complex problems which characterize the interdependence of economies in our time have made anxiety and unrest or the breakdown of the social order and recourse to armed violence in some regions obvious dangers for the rest of the world.
Inequalities in the flow of capital and technical know-how continue to make a satisfactory level of progress and development a privilege reserved for a handful of peoples. The misfortune of the underprivileged, swept by a tide of justified but unsatisfied aspirations, threatens the future of peace and freedom in all nations. The sooner the Governments of the countries where wealth and power have
been concentrated understand and accept this reality, the sooner mankind will find itself on the road to universal respect for the ideals of peace and freedom.
In order to create the necessary conditions for the sustained growth of the world economy, we must analyze in depth and conscientiously reorder the economic relations among States so that there is genuine equity in trade and in the study of the factors which determine the distribution of capital investment.
The solutions adopted to deal with the debt crisis continue to favor creditor countries, to the detriment of the development and political stability of debtor countries. Panama is determined to meet its credit responsibilities but wishes to give the international financial community warning that it must not seek to place any country in the position of having to choose between satisfying the basic needs of its people and canceling its obligations on the pretext of avoiding a world financial catastrophe.
In the face of these dilemmas, the Governments of all countries, creditors and debtors alike, and all the international credit institutions and agencies concerned have an unavoidable responsibility to offer creative solutions which will enable us to overcome the crisis without destroying the future.
Aware of its responsibility as a nation and of its history as a host country, Panama once again offers its territory for a summit meeting of all the countries and bodies concerned, so that in a realistic, creative and constructive dialog a successful and effective solution may be found to avert the impending fatal outcome.
In recognizing the efforts made by the United Nations in its consistent aim of safeguarding peace and in its numerous activities aimed at promoting the material and spiritual progress of mankind, I must express the gratitude of the Panamanian people for the specific actions and positive influence of the Organization on behalf of the ideals we Panamanians pursue and the struggles we wage.
We cannot forget the support given to the proposal by the Panamanian Ambassador, Aquilino Boyd, that the Security Council in Panama at a crucial stage in our efforts to secure the abrogation of the shameful 1903 Panama Canal Treaty. Subsequently, with the election of former President Illueca as President of the General Assembly at the thirty-eighth session, the Organization honored Panama in a way that we shall never forget.
Concerning the crisis in Central America, the Contadora Act on Peace and Co-operation, which was handed to the five Central American Foreign Ministers on 7 June last, reproduced the results of three and a half years of talks and negotiations with the countries directly concerned, which established formulas for agreement which had been carefully studied, discussed and revised and which left unresolved only a few differences concerning international military maneuvers and
the control and reduction of weapons.
Analysis of that instrument, which contains a whole set of understandings reached with the participation of all the Central American countries in the face of many problems and difficulties, must logically be followed by the political decision of those countries to resolve whatever has remained pending so that, with vision and realism, they can proceed with the signing of the peace document.
The mediation of the Contadora Group and the Support Group succeeded in overcoming major differences and deep-rooted distrust and resentment and in reconciling markedly different positions and aspirations, a task of conciliation which brought us very near to achieving peace.
Throughout all this time, the spirit and action of Contadora contained the scope of the hostilities and prevented the outbreak of widespread war. From the outset of its efforts the Contadora Group has insisted and emphasized that agreement on the necessary conditions for peace and their acceptance and
observance depend principally on the political will of the Central American countries, but also on the political consent of countries with important links and interests in the region.
Panama, together with the other countries of Contadora, is determined to continue to fight for the Latin American approach - that of the peaceful settlement of disputes in Latin America. Our unswerving aim of continuing to seek the conclusion of an international instrument which may once and for all restore peace to the Central American region will not be altered by any kind of pressure.
The Republic of Panama wishes to state to this Assembly that retrograde sectors wielding great economic power and considerable influence have conspired to weave a whole tissue of lies and slander against the image of the Governments of the countries that form the Contadora Group and have stopped at nothing in their perfidious attempt to undermine the process towards a peaceful settlement and frustrate our people's aspirations to peace.
In this important forum, I denounce those same forces for launching a cruel campaign against my country because they are seeking to deny us the right to manage, operate and defend the Panama Canal from the date agreed in the Torrijos-Carter Treaties and to maintain the Panama Canal within the strictest neutrality, offering efficient service to all the nations of the world.
Allow me now to refer to a serious question which concerns all the Governments that are represented here and that are concerned with safeguarding the principles of the Charter of the Organization and preserving the full force of tUe
international legal order.
In September 1977, the international community welcomed the culmination of years of effort on the part of Panama in the signing of the Torrijos-Carter Treaties. With a high sense of justice, the great North American Power and Panama, a young and small country, offered the world, through those Treaties, an admirable example of what can be achieved when countries have the will to resolve old disputes and found differences peacefully.
Imbued with the determination to make common interests prevail over divisive self-interest, the two countries agreed on a system for the management, operation and defense of the Canal until 31 December 1999, with the transfer to the Republic of Panama, on that date, of the inter-oceanic waterway, without encumbrances of any kind and in good operating order.
On 27 September 1979, however, four days before those Treaties entered into force, the United States Congress adopted Public Law 96-70, in which it determined the conduct to be followed by the Panama Canal Commission in connection with the treaty signed with the Republic of Panama, thereby limiting rights inherent in a
genuine joint administration.
As a result of that action, which amounts to subjecting the norms of international law to the judgment of one of the parties in order to impose its wishes, my Government made an immediate protest, which was followed by numerous representations made by Panama at the bilateral level in order to put an end to this situation.
By ignoring the scope and formality of the documents marking an agreement between the two countries, the United States Congress unilaterally set up a regime,
which still exists, by which the United States decides everything while its Panamian counterpart is limited to expressing its disagreement and protest at the refusal to recognize the rights of our Republic.
The Canal Commission thus took over the direction of all matters relating to the Canal, and since then, some policies and practices have been applied unilaterally which contradict the spirit of the agreements reached between the United States of America and the Republic of Panama.
The Ministry of Foreign Affairs and the Panamanian members of the Canal Commission have repeatedly denounced all those actions that we consider to be in violation of the Treaties. As the result of our insistence, we have managed to have a very small number of those violations removed. Certain major violations, however, have not even been considered.
The inappropriate accounting practices adopted by the Canal Commission have resulted in a loss to the Republic of Panama of sums to which it was legitimately entitled in accordance with Article 13, paragraph 4 C of the 1977 Panama Canal Treaty and which, however insignificant they might appear in the context of a United States budget, represent a considerable input to my country's financial requirements for meeting its population's most urgent needs.
Furthermore, funds disbursed by the Canal Commission to cover obligations of the United States Treasury are also unilaterally charged, as costs for operating the Canal, thus removing profits that could have been used to finance urgent improvements without which the Canal will not be able later to meet the growing demands of international maritime traffic.
The labor policies that have been adopted, also without our consent, bar Panamanians from access to senior technical and administrative posts, provided for by the principle of increasing participation, which is essential in order for the
transition to take place on 31 December 1999 without problems or complications of any kind.
For these reasons, my Government has undertaken with renewed resolve and full determination to ensure that Public Law 96-70 of the United States Congress be abrogated or substantially revised, so that it does not violate the agreements reached in 1977 with the best of intentions.
We feel that the signing of the Torrijos-Carter Treaties should have put an end to our country's great struggle. The adoption of Law 96-70, however, has confronted us with a new struggle, which we Panamanians must today wage for the benefit of future generations.
Panama will continue to comply faithfully with the obligations imposed on it as a partner in the Canal and will continue to do so in a spirit of full co-operation and good faith, secure in the knowledge that the sense of justice of those who forged the great democracy of the United States will also apply to the people living on the banks of the Canal.
In response to the profound desire for peace which distinguishes the Panamanian people, I should like to take this opportunity to urge the Governments represented here which have not yet signed the protocol to the treaty on the neutrality of the Canal to consider the advisability of doing so without further delay - a step that would be a source of great satisfaction to us.
The developing nations - and above all those in which the majority of the population is still living in terrible conditions of hunger and misery - are the real Achilles' heel of the human condition, and man will not be able to live without the threat of war as long as vast and shameful differences exist among countries.
Those with the highest qualifications and the greatest wealth are the ones who can contribute the most to lessening the heavy burden of unsatisfied aspirations
and correcting the tremendous inequalities which hang like the sword of Damocles over the whole of mankind.
It is essential that all the nations of the world - large and small, rich and poor - and the peoples in them should commit themselves fully to the noble cause of pooling their efforts and potential with a view to finding positive solutions to the serious problems created by inadequate development. Extreme need pushes people beyond the limits of civilized conduct and turns man into his own enemy.
It must be recognized that the United Nations, whose founding over 40 years ago filled the world with such hope and whose lofty aim it was to serve as the highest forum in which countries could settle their disputes through international dialog in its noblest expression, has seen the effectiveness of its aims weakened.
This last and greatest bastion for the preservation of world peace cannot afford to lose the importance, respect and vitality necessary for it to fulfill its noble mission. To that end, however, it must renew the energy and strength with which it started and receive the firm support of all Member States which, as such, have committed themselves to the principles of peace established in the Charter.
That support must not, however, be limited to theoretical adherence to just principles which are then violated with impunity. It must, rather, be transformed into an irreducible standard of conduct in the face of any conflict which threatens world peace and the sacred right to life of all peoples. Panama has been and always will be an eminently peace-loving country. Because of the very special nature of the geographical formation of the territory and what man's creative genius has made of it, we Panamanians have long understood the noble goals of serving the world.
The Latin American nations have achieved through their struggles for independence the right to live in freedom and steer their own destinies, with appropriate respect for the rights of others. Peace, which the illustrious Mexican Benito Juarez defined as being based on respect for the rights of others, is the banner of this Organization-, it is the peace which Panama, as a free, sovereign and
independent country, preserves and defends.
In Panama's democracy, which has been strengthened by its historic tradition and which today we all wish to renew and strengthen, we have the necessary conditions for strengthening relations of peace, freedom and respect with all the
nations of the world.
May peace triumph over war-, may freedom conquer slavery, may democracy prevail
over totalitarianism; may justice overcome iniquity; may development defeat backwardness; may civilization prevail over obscurantism; and may man, as a citizen of the world, emerge from the vortex of time and circumstances in the image and likeness of the Divine Creator.